Citation Nr: 1008913	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-23 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

2.  Entitlement to an increased rating greater than 30 
percent prior to April 5, 2005, and greater than 50 percent 
thereafter for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1960 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In March 2008 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  In February 2006 the Veteran has Level I hearing 
impairment in both ears.

2.  In May 2007 the Veteran has Level I hearing impairment in 
both ears.

3.  In May 2009 the Veteran has Level I hearing impairment in 
both ears.

4.  During the entire period of time covered by this appeal, 
the Veteran's PTSD led to occupational and social impairment 
with deficiencies in most areas due to severe depression, 
anxiety, irritability, nightmares, chronic sleep disturbance, 
chronic fatigue, intrusive thoughts, obsessional rituals, 
hypervigilance, exaggerated startle response, and social 
withdrawal and avoidance.  

5.  At no point in time covered by this appeal did the 
symptoms of service-connected PTSD more nearly approximate 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met for any time period 
covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2009). 

2.  The criteria for an increased rating of 70 percent, but 
no higher, for PTSD have been met for the entire period of 
time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral hearing loss

In a rating decision dated in June 2007 the RO granted a 
noncompensable rating for bilateral hearing loss, which the 
Veteran appealed.  The Veteran stated that his hearing loss 
symptoms were more consistent with a 10 percent disability 
rating.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles 
per second.  "Puretone threshold average" is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
divided by four.  This average is used in all cases 
(including those in §4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  
38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine 
categories of decibel loss based on the puretone audiometry 
test.  The Roman numeral designation is located at the point 
where the percentage of speech discrimination and puretone 
threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will 
also be determined from either Table VI or Table VIa, 
whichever results in the higher numeral, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  That numeral will then be 
elevated to the next higher Roman numeral.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Veteran was accorded a VA examination for organic hearing 
loss in October 1994.  Audiology testing yielded the 
following results:  


Hertz
1000
2000
3000
4000
Right 
ear
15
20
35
35
Left ear
20
40
55
70

Word recognition scores were 100 percent in the right ear and 
92 percent in the left ear.  Puretone threshold averages were 
26 for the right ear and 46 for the left ear.  These findings 
correspond to Level I hearing in both ears, which in turn 
corresponds to a noncompensable disability rating.  38 C.F.R. 
§ 4.85, Tables VI and VII.  An exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86 is not shown.  

Private medical records dated in October 2005 show that the 
Veteran reported diminished hearing since his exposure to 
artillery in service.  An audiological test was not 
interpreted and therefore will not be considered for rating 
purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
The Board further notes in that regard that the evaluation 
does not comply with 38 C.F.R. § 4.85 as the Maryland CNC 
word list was not used.  

In February 2006 the Veteran was accorded a compensation and 
pension (C&P) audiology examination.  During the examination 
the Veteran reported that his greatest difficulty with 
hearing occurred when conversing with women.  Audiology 
testing yielded the following results:  

Hertz
1000
2000
3000
4000
Right 
ear
15
30
45
50
Left ear
35
55
65
70

Word recognition scores, using the Maryland CNC, were 100 
percent in the right ear and 96 percent in the left ear.  
Puretone threshold averages were 35 for the right ear and 56 
for the left ear.  These findings correspond to Level I 
hearing in both ears, which in turn corresponds to a 
noncompensable disability rating.  38 C.F.R. § 4.85, Tables 
VI and VII.  An exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86 is not shown.  

In May 2007 the Veteran was accorded another C&P audiology 
examination.  During the examination the Veteran reported 
difficulty hearing in group settings.  His greatest 
difficulty was communication at home with his spouse.  He 
denied that the hearing loss had any effect on his ability to 
function at work or home, especially since he wears 
amplifications constantly.  Audiology testing yielded the 
following results:

Hertz
1000
2000
3000
4000
Right 
ear
10
30
45
55
Left ear
30
50
65
65

Word recognition scores, using the Maryland CNC, were 100 
percent in the right ear and 92 percent in the left ear.  
Puretone threshold averages were 35 for the right ear and 
52.5 for the left ear.  These findings correspond to Level I 
hearing in both ears, which in turn corresponds to a 
noncompensable disability rating.  38 C.F.R. § 4.85, Tables 
VI and VII.  An exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86 is not shown.  

In March 2008 the Veteran testified that he had trouble 
distinguishing different sounds.  

In May 2009 the Veteran was accorded another C&P audiology 
examination.  He reported that conversations with female 
speakers were especially difficult and hearing in crowds or 
background noise.  Audiology testing yielded the following 
results:

Hertz
1000
2000
3000
4000
Right 
ear
15
30
50
55
Left ear
30
50
65
70

Word recognition scores, using the Maryland CNC, were 100 
percent in the right ear and 94 percent in the left ear.  
Puretone threshold averages were 37.5 for the right ear and 
53.75 for the left ear.  These findings correspond to Level I 
hearing in both ears, which in turn corresponds to a 
noncompensable disability rating.  38 C.F.R. § 4.85, Tables 
VI and VII.  An exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86 is not shown.  

In sum, there is no evidence from any of the probative 
audiological examinations that would support a compensable 
rating at any point in time that is covered by this appeal.  
Accordingly, the Veteran's claim for an initial compensable 
disability rating must be denied. 

The Board has considered the doctrine of reasonable doubt; 
however, hearing evaluations are performed by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Accordingly, the Veteran's assertions that a higher rating is 
warranted are outweighed by the probative medical evidence.  
As such there is no basis to establish a higher rating than 
the assigned rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, 
the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008), aff'd sub nom. Thun v. Shinseki, No. 2008-7135 
(Fed.Cir. July 17, 2009).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, there is no indication of exceptional 
circumstances that would render the schedular criteria 
inadequate.  While the Veteran's service-connected 
disabilities do cause impairment in areas such as 
communication, such impairment has not resulted in marked 
interference with his earning capacity or employment beyond 
that interference contemplated by the assigned evaluation, 
nor has it necessitated frequent periods of hospitalization.  
The Board notes that the Veteran retired from work as a 
security monitor at a courthouse and he also reported during 
the May 2007 VA examination that his hearing loss did not 
have an effect on work or relationships.  The Board therefore 
finds that the impairment resulting from the Veteran's 
bilateral hearing loss is appropriately compensated by the 
currently assigned schedular rating.  Referral by the RO to 
the Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the Veteran's hearing disability 
was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the Veteran has not reported to VA that there 
was any prejudice caused by a deficiency in either 
examination.  The Veteran, as a lay person, is nevertheless 
competent to submit evidence of how the hearing loss affects 
his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994) (finding that lay testimony is competent when it 
regards features or symptoms of injury or illness).  

In this case, two VA examinations were conducted before the 
examination worksheets were revised to include the effects of 
hearing loss disability on occupational functioning and daily 
life.  However, it was noted in the May 2009 report that the 
Veteran reported difficulty hearing and understanding others 
in crowds and conversation with female speakers.  He 
indicated that he was retired and stated that he did not lose 
any time from work as a result of the condition.  The Veteran 
has not reported to VA that there was any prejudice caused by 
a deficiency in that examination.  Thus, the examination 
reports did include information concerning how the Veteran's 
hearing loss affects his daily functioning.  However, the 
evidence does not show that the Veteran's difficulty hearing 
has resulted in marked interference with employment.

PTSD

In a rating decision dated in December 2004 the RO continued 
a 30 percent evaluation for PTSD.  The Veteran filed a notice 
of disagreement for this rating.  In a rating decision dated 
in July 2005 the RO increased the rating to 50 percent 
effective April 5, 2005.  The Veteran asserted in a November 
2005 statement that his disability warrants a 70 percent 
evaluation.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 
are indicative of moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  Use of 
the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In September 2004 the Veteran was accorded a C&P PTSD 
examination.  During the examination the Veteran reported 
that he got along well with his wife of 33 years and stated 
that he had a good relationship with his son and stepson.  He 
reported that he was employed as a security monitor at a 
courthouse.  Prior to that employment he worked as a machine 
operator from 1997 to 2003, and as a police officer until he 
retired in 1997.  He denied hospitalizations for psychiatric 
problems and denied treatment by a psychiatrist or 
psychologist.  He reported that he kept to himself and stated 
that he enjoyed fishing and had a couple of friends that he 
went deep sea fishing with.  He reported that he enjoyed 
reading and watching television and reported that he attended 
a course offered by work that taught how to use computers.  
He reported the following symptoms:  intrusive recollections, 
psychological distress, sleep disturbances, feelings of 
detachment or estrangement, diminished interest in 
significant activities, and hypervigilance.  

Examination revealed the Veteran to be neat and clean in 
appearance.  He was able to maintain basic activities of 
daily living in addition to personal hygiene.  He was 
cooperative and he spoke clearly and his speech was goal 
directed.  Eye contact, memory, concentration, insight, and 
judgment were fair.  He was alert and oriented times four.  
He denied auditory or visual hallucinations and there was no 
overt evidence of a thought disorder.  He denied suicidal 
ideation or homicidal ideation.  The diagnosis was chronic 
PTSD.  The GAF score was 68.  The examiner stated that the 
Veteran's psychiatric problems mildly impacted his 
occupational functioning and moderately impacted his social 
functioning.  

Private medical records include a March 2005 PTSD and major 
depression consultation.  During the evaluation, the Veteran 
reported recurrent thoughts of events, recurrent distressing 
nightmares, intense psychological distress, and noticeable 
psychological reactivity.  He stated that after the attacks 
on September 11, 2001, he began drinking very heavily and had 
difficulty working for the police force.  He missed work and 
would not call in.  His condition worsened and he required 
hospitalization for alcohol use.  He chose to retire in 1997 
due to high levels of stress, insomnia, flashbacks, and 
intrusive thoughts.  While working at the credit card 
company, he worked by himself but his job at the court house 
required him to interact with people which he found 
difficult.  He made an effort to avoid thoughts, feelings or 
conversations associated with the traumatic experiences.  He 
also avoided activities, places, and people that arouse 
recollections of the traumatic experiences.  He reported 
feelings of detachment and estrangement from others.  He had 
a restricted range of affect, a sense of a foreshortened 
future, and reported suicidal thoughts.  He reported 
difficulty falling asleep, extreme irritability and outbursts 
of uncontrolled anger and rage, inability to concentrate, 
hypervigilance, and exaggerated startle response.  The 
physician diagnosed the Veteran with extreme and debilitating 
PTSD.  The GAF score was 45.  The physician opined that the 
Veteran has totally incapacitating psychoneurotic symptoms, 
bordering on gross repudiation of reality.  He also found 
that the Veteran had disturbed thought and behavior processes 
associated with daily activities, such as fantasy confusion 
and outbursts of aggressive energy.  

In May 2005 the Veteran was accorded another C&P PTSD 
examination.  During the examination the Veteran reported 
that he found his job as a security monitor stressful.  He 
reported that he got along well with his supervisors and 
received good evaluations.  He stated that he never exhibited 
aggressive, hostile, inappropriate, or rude behavior to the 
public.  He reported that he avoided crowds but had no 
problem socializing with family.  He stated that he had a 
couple of friends but stated that they did not participate in 
social activities.  He reported that he no longer reads the 
newspaper or watches the television.  He stated that he 
enjoyed reading mystery books, working in the yard, and 
watching television shows about animals and planets.  He 
stated that he occasionally suffered from depression.  He 
denied having panic attacks and denied being an anxious 
individual.  He stated that he had nightmares twice a week.  
He further reported disturbed sleep.  Mental examination 
revealed the following symptoms:  intrusive recollections of 
traumatic events, psychological distress, sleep disturbances 
including difficulty falling asleep and staying asleep, 
nightmares, feelings of detachment or estrangement, 
diminished interest in significant activities, and 
hypervigilance.  He was diagnosed with chronic PTSD.  The GAF 
score was 64.  The examiner stated that the Veteran's 
psychiatric problems mildly impacted his occupational 
functioning and moderately impacted his social functioning.  

In March 2007 the Veteran was accorded another C&P PTSD 
examination.  During the examination the Veteran reported 
that he was family-oriented but considered himself a loner.  
He expressed distress by the recent death of his father.  He 
reported interrupted sleep two to three times a week, with 
occasional nightmares.  He denied panic attacks, homicidal 
thoughts, suicidal thoughts, or episodes of violence.  He 
stated that that he had obsessive and ritualistic behavior by 
checking that doors and windows were closed and locked 
nightly.  Psychological examination showed unremarkable 
psychomotor activity, spontaneous and clear speech, and a 
cooperative attitude.  His affect was constricted and his 
mood was depressed.  He was oriented times three.  Thought 
process and content were unremarkable.  He denied delusions.  
There were no problems with activities of daily living.  His 
remote memory was mildly impaired, recent memory was normal, 
and immediate memory was normal.  His impulse control was 
good.  His PTSD symptoms included intense psychological 
distress; efforts to avoid thoughts, feelings, or 
conversations associated with trauma; difficulty falling 
asleep or staying asleep daily; and irritability or outbursts 
of anger.  The examiner found that the Veteran was capable of 
managing his financial affairs.  He noted that the Veteran 
had poor social interaction related to occupational 
functioning.  The diagnosis was PTSD and the GAF score was 
60.  The examiner noted that the Veteran did not have total 
occupational and social impairment due to PTSD and stated 
that the Veteran's PTSD symptoms did not result in 
deficiencies in judgment, thinking, family relations, work, 
or mood.  The examiner further noted that there was an 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks.  The 
Veteran continued to work full-time as a security monitor.  
The examiner opined that there was no decrease in reliability 
and productivity due to PTSD.  

The Veteran underwent an October 2007 psychiatric 
examination, conducted by the March 2005 private physician as 
a follow up evaluation.  During the evaluation, the Veteran 
reported that he could no longer handle the stress of 
monitoring at the courthouse and he quit his job.  He 
reported that he was very stressed and depressed when hearing 
about events in the Middle East.  He stated that he continued 
to awaken at least twice each night.  He reported being 
stressed throughout each day and reported that he had 
difficulty tolerating people and was easily agitated.  He 
continued to avoid people and activities as much as possible.  
The diagnoses were severe and totally work-debilitating PTSD 
and major depression secondary to PTSD.  The GAF score was 
40.  The physician stated that the Veteran was totally 
incapacitated with psychoneurotic symptoms, bordering on 
gross repudiation of reality with disturbed thought and 
behavior processes associated with daily activities.  He 
found that the Veteran was unable to work in any capacity at 
that time.  The Veteran reported that he had a mini-stroke in 
September 2006 and had partial blindness in the left eye.  At 
the March 2008 hearing, it was asserted that the Veteran was 
unemployable due to PTSD alone.  

In April 2008, the Veteran was underwent a private 
psychological evaluation.  Mental examination found that the 
Veteran was open and responsive.  He maintained appropriate 
eye contact and his speech was clear and understandable.  His 
train of thought was coherent and focused without 
irrelevancies, disturbances of logic or bizarreness.  When 
answering questions, his thoughts were clear, coherent, and 
relevant.  He reported his mood as good.  His affect was 
within normal limits with little variation.  The Veteran 
scored in the "Mild Clinical Risk" on the Anxiety/Worry 
Scale of the Clinical Assessment of Depression.  His mental 
content showed feelings of being very alone, feelings of 
depression, sadness, unhappiness with himself, and a lack of 
joy in his life.  There were no indications of psychotic 
distortions, ideas of reference, hallucination, delusions, 
faulty perceptions, or misinterpretations of consensual 
reality.  He was able to manage his own self care in all 
major areas of daily living.  The examiner found that the 
Veteran's reported symptoms support the diagnoses of PTSD and 
major depressive disorder, general anxiety, and alcohol 
dependence in remission secondary to PTSD.  The GAF score was 
45.  She found that the Veteran had impairment in 
psychosocial functioning, limited leisure activities, and 
isolation from the community.

In April 2009 the Veteran was accorded another C&P PTSD 
examination.  During the examination the Veteran reported 
that he had difficulty forming relationships outside of his 
family and stated that he preferred not to socialize with 
people not well known to him.  He reported that he found most 
people untrustworthy.  He stated that he lost interest in 
recreational and leisure activities.  He stated that he 
lacked motivation to initiate much activity.  The Veteran's 
wife reported that the Veteran has been more withdrawn since 
his retirement.  He stated that he had problems with 
nighttime waking and daytime fatigue.  He reported nightmares 
one to two times a week, but denied recent nightmares.  
Psychological examination revealed the Veteran as tearful at 
times.  His speech was unremarkable, spontaneous, clear, and 
coherent.  His attitude was cooperative and friendly and his 
affect was blunted.  He stated that his mood went from good 
to angry.  He was oriented times three.  His thought process 
and thought content were unremarkable.  He showed no 
delusions or hallucinations.  He expressed obsessive and 
ritualistic behavior by checking and rechecking doors and 
windows.  He denied panic attacks, homicidal thoughts, and 
suicidal thoughts.  The examiner found that the Veteran's 
PTSD prevented him from household chores; had a moderate 
impact on the Veteran's shopping, traveling, and driving; and 
had a severe impact on the Veteran's recreational activities.  
His PTSD symptoms included recurrent and intrusive 
distressing recollections; intense psychological distress; 
avoidance of thoughts, feelings, or conversations associated 
with the trauma; diminished interest or participation in 
significant activities; feelings of detachment or 
estrangement from others; restricted range of affect; 
irritability or outbursts of anger; difficulty concentrating; 
hypervigilance; and exaggerated startle response.  The 
examiner diagnosed the Veteran with PTSD.  The GAF score was 
45 based on serious impairment in social functioning outside 
of his family.  The examiner found that there was no total 
occupational and social impairment nor were there 
deficiencies in judgment, thinking, family relations, work, 
or mood.  The examiner further found that the Veteran's PTSD 
resulted in reduced reliability and productivity.  He stated 
that the Veteran's organizational and interpersonal stressors 
were made worse by PTSD symptoms.  He found that the 
Veteran's major depression and alcohol dependence are 
secondary to the Veteran's PTSD.  

The Board finds that the evidence supports the assignment of 
a 70 percent evaluation.  The majority of the GAF scores 
ranged from 40 to 45, which is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The April 2009 VA examination report 
assigned the Veteran a GAF score of 45 based on serious 
impairment in social functioning outside of the family.  
Moreover, there is evidence of symptoms of severe depression, 
irritability, nightmares, chronic sleep disturbance, anxiety, 
chronic fatigue, intrusive thoughts, obsessional rituals, 
hypervigilance, exaggerated startle response, diminished 
interest in significant activities, and social withdrawal and 
avoidance.  See 38 C.F.R. § 4.130 [incorporating by reference 
VA's adoption of the DSM- IV, for rating purposes].  He also 
has been noted to have a restricted/constricted affect, a 
sense of foreshortened future, suicidal thoughts (on only one 
occasion), outbursts of anger and rage, and an inability to 
concentrate. After considering all the Veteran's reported 
symptoms and the objective findings, to include GAF scores, 
the Board will resolve all doubt in the Veteran's favor and 
conclude that an increased rating of 70 percent is warranted 
for the entire period covered by this appeal.  

However, a total rating is not warranted as the evidence does 
not show total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  While the 
Veteran has symptoms of severe depression, irritability, 
nightmares, chronic sleep disturbance, anxiety, chronic 
fatigue, intrusive thoughts, obsessional rituals, 
hypervigilance, exaggerated startle response, diminished 
interest in significant activities, social withdrawal and 
avoidance, restricted/constricted affect, a sense of 
foreshortened future, suicidal thoughts (on only one 
occasion), outbursts of anger and rage, and an inability to 
concentrate, the serious nature of those symptoms were 
considered in assigning the 70 percent evaluation.  Although 
the private physician found that the Veteran was totally 
disabled and unable to work in any capacity due to the 
Veteran's service-connected psychiatric disorder, the Board 
assigns less probative weight to the private physician's 
opinion.  In that regard, the Board notes that the physician 
reported that the Veteran had totally incapacitating 
psychoneurotic symptoms, bordering on gross repudiation of 
reality.  He further found that the veteran had fantasy 
confusion and outbursts of aggressive energy.  However, there 
is no evidence to support that the condition borders on gross 
repudiation of reality.  Instead, the VA examination reports 
indicated that he spoke clearly and his speech was goal 
directed, he was also alert and oriented times three/four, 
and there was no overt evidence of a thought disorder.  In 
fact, it was noted that his speech was clear and 
understandable, and his train of thought was coherent and 
focused without irrelevancies, disturbances of logic or 
bizarreness.  The Veteran also denied having delusions or 
hallucinations.  These specific findings in the VA 
examination reports are found to be probative and outweigh 
the general statement of the private examiner that the 
condition is totally disabling, bordering on gross 
repudiation of reality.  In light of the above, the Board 
finds that the probative evidence does not show that the 
Veteran has gross impairment of thought process or 
communication.  

It was also noted in the VA examination reports that he never 
exhibited aggressive, hostile, inappropriate or rude behavior 
to the public, accordingly, it cannot be found that he 
exhibits grossly inappropriate behavior or that there is a 
persistent danger of him hurting others.  In that regard, his 
impulse control was reported to be good.  He was also able to 
maintain basic activities of daily living in addition to 
personal hygiene.  In addition, the Veteran denied delusions, 
hallucinations, homicidal thoughts, suicidal thoughts, 
episodes of violence, having panic attacks, or being an 
anxious individual.  While he reported having suicidal 
thoughts on one occasion, the Veteran has otherwise denied 
having suicidal ideation, therefore, the preponderance of the 
evidence is against finding that he is in persistent danger 
of hurting himself.  Finally, his remote memory was mildly 
impaired, but his recent and immediate memory was assessed as 
normal.  Therefore, the evidence does not show that he has 
forgotten the names of close relatives, his own occupation or 
his own name.

In sum, the preponderance of the evidence is against finding 
that the Veteran has total occupational and social impairment 
as he does not forget the names of close relatives, his own 
occupation or his own name; he is not disoriented to time or 
place; he is able to perform the activities of daily living 
to include personal hygiene; he does not have persistent 
delusions or hallucinations; does not exhibit grossly 
inappropriate behavior; nor is there a persistent danger of 
him hurting himself or others.       

It is also noted that while the Veteran and his private 
physician have stated that he left his job due to PTSD, the 
Veteran, in his September 2008 claim for total disability 
based on individual unemployment, reported that his service-
connected PTSD and service-connected stroke prevented him 
from working.  However, as was discussed above, the evidence 
as a whole does not show that the PTSD results in impairment 
that more nearly approximates the criteria for a 100 percent 
rating.  In fact, despite the Veteran's serious functional 
impairment due to PTSD, he was able to work for many years 
and establish and maintain relationships albeit with 
difficulty.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.  In this case, the symptoms 
and objective findings have not varied to such an extent that 
staged ratings are warranted.  

The Board notes that the medical records contain diagnoses 
other than PTSD.  As the medical evidence has specifically 
attributed these diagnoses as secondary to the Veteran's 
PTSD, the Board has considered all psychiatric symptoms in 
rendering this decision.  To the extent that anxiety was 
diagnosed during the course of the appeal, and the condition 
was not linked to PTSD, these symptoms have been considered 
as well.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

The issue of an extraschedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, 
the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun, supra.  First, the RO or the Board 
must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

An exceptional disability picture is not shown in this case.  
The Veteran's signs and symptoms fit within the rating 
criteria as was discussed above.  Nor is there a showing that 
the rating criteria are inadequate.  While the Veteran's 
service-connected disabilities do cause impairment in 
shopping, traveling, recreational activities, and work, the 
Board notes that the Veteran was still married and was able 
to work for many years.  Such impairment has not resulted in 
marked interference with his earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation.  The Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the veteran's request for an increased rating 
for bilateral hearing loss stems from the initial grant of 
service connection. Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the PTSD claim, a letter from the RO dated in 
September 2004 satisfied the duty to notify provisions as the 
Veteran was informed of the evidence needed to substantiate 
his claim for a higher rating and of the evidence that VA 
would obtain and of the evidence that he should submit, or 
request assistance in obtaining.  A letter dated in June 2007 
also provided notice pursuant to Dingess/Hartman.  The June 
2007 letter was followed by a readjudication of the claim by 
way of two supplemental statements of the case.    

This appeal was previously remanded by the Board in June 2008 
for further development.  As discussed above, the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  The Board further finds 
that all necessary development has been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  STRs have been 
obtained and associated with the claims file.  The Veteran 
was afforded multiple VA examinations, the reports of which 
are of record.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

Entitlement to as initial compensable disability rating for 
bilateral hearing loss is denied.

A disability rating of 70 percent for PTSD, is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


